Title: 5. To Hendrik Calkoen, 9 October 1780
From: Adams, John
To: Calkoen, Hendrik


      
       5th. Letter
       Sir
       Amsterdam October 8 9. 1780
      
      The fifth Enquiry is, whether a voluntary Revolt of any one or more of the States, in the American Confederation is to be apprehended: and, if one or more were to revolt, whether the others would not be able to defend themselves?
      
      This is a very judicious and material Question. I conceive that the answer to it is easy, and decisive. There is not the least danger of a voluntary Revolt, of any one State in the Union. It is difficult to prove a negative however: and still more difficult to prove a future Negative. Let us however consider the Subject a little.
      Which State is the most likely to revolt, or Submit? Is it the most ancient Colony as Virginia or the Massachusetts? Is it the most numerous and powerful as Virginia, Massachusetts, or Pensilvania? I believe no body will Say that any one of these great States will take the Lead in a Revolt or a voluntary Submission.
      Will it be the Smallest, and weakest States, that will be most likely to give up voluntarily? In order to Satisfy ourselves of this, let Us consider what has happened, and by the Knowledge of what is passed We may judge of what is to come. The Three Smallest States are Rhode Island, Georgia, and Delaware. The English, have plainly had it in view to bring one of these States to a submission and have accordingly directed very great Forces aginst them.
      Let Us begin with Rhode Island. In the latter End of the Year 1776, General How sent a large Army of near seven thousand Men, by sea under a strong Convoy of Men of War, detached by Lord How, to take Possession of Newport, the Capital of Rhode Island. Newport stands upon an Island, and was neither fortified, nor garisoned sufficiently to defend itself against so powerfull a Fleet and Army and therefore the English made themselves Masters of the Place. But what Advantage did they derive from it? Did the Colony of Rhode Island, Small as it is, Submit? So far from it, that they were rendered the more eager to resist, and an Army was assembled at Providence, which confined the English to the Prison of Rhode Island, untill the fall of the year 1779 when they were obliged to evacuate it, and our Army entered it in Tryumph.
      The next little state which the English attempted was Delaware. This state consists of three Counties only situated upon the River Delaware below Philadelphia, and is the most exposed to the English Men of War, of any of the states, because, they are open to Invasion not only upon the Ocean but all along the River Delaware. It contains not more than thirty Thousand Souls. When the English got Possession of Philadelphia, and had the command of the whole Navigation of the Delaware, These People were more in the Power of the English than any Part of America ever was, and the English Generals, Admirals, Commissioners and all the Tories used all their Arts to seduce this little state. But they could not succeed. They never could get the Appearance of a Government erected under the Kings Authority. The People continued their Delegation in Congress, and continued to elect their Governors, senate and assemblies, under their new Constitution, and to furnish their quota to the continental Army, and their Proportion to the Militia, untill the English were obliged to evacuate Philadelphia. There are besides, in this little state, from various Causes more Tories in Proportion than in any other. And as this state stood, immoveable, I think We have no reason to fear a voluntary submission of any other.
      The next Small state that was attempted was Georgia. This state is situated at the southern Extremity of all, and at such a distance from all the rest and such difficulties of Communication, being above an hundred Miles from Charlestown in South Carolina, that it was impossible for the neighbouring states to afford them any Assistance. The English invaded this little state and took the Capital Savanna, and have held it, to this day: but this Acquisition has not been followed by any submission of the Province. On the contrary they continue their delegation in Congress, and their new officers of Government. This Province moreover, was more immediately the Child of England than any other. The settlement of it cost England more than all the rest: from whence one might expect they would have more Friends here than any where.
      New Jersey is one of the middling Sized States. New Jersey had a large British Army in Philadelphia, which is on one Side of them, and another in New York which is on the other Side, and the British Army has marched quite through it; and the English have used every Policy of Flattery, of Terror, and severity, but all in vain and worse than in vain. All has conspired to make the People of New Jersey some of the most determined against the English and some of the most brave and skillfull to resist them.
      New York, before the Commencement of Hostilities, was supposed to be the most lukewarm, of the middling states in the Opposition to the designs of the English. The English Armys have invaded it, from Canada and from the Ocean, and have long been in Possession of three Islands, New York Island, long Island and staten Island, yet the rest of that Province has stood immoveable through all the Varieties of the Fortune of War for four Years, and increases in Zeal and Unanimity, every year.
      I think therefore there is not even a Possibility that any one of the thirteen States should ever, voluntarily revolt or submit.
      The Efforts and Exertions of General How, in New York, long Island, staten Island, New Jersey, Pensilvania, Delaware, and Mariland, to obtain Recruits, the vast Expence that he put his Master to, in appointing new Corps of officers, even General officers, the Pains they took, to inlist Men, among all the straglers in those Countries and among many Thousands of Prisoners which they then had in their Hands. All these measures, obtaining but 3600 Men and very few of these Americans, according to General Hows own Account, shews I think to a Demonstration, that no voluntary Revolt or submission is ever to be apprehended.
      But even supposing that Rhode Island, should submit, what could this small Colony of 50,000 souls do, in the midst of Massachusetts, Connecticutt, and New Hampshire.
      
      Supposing Delaware, 30,000 souls should submit, what Influence could it have upon the Great states of New Jersey, Pensilvania, Mary land And Virginia among which it lies.
      If Georgia, at the Extremity of all should submit, what Influence could this little society of 20,000 souls have upon the two Carolinas and Virginia.
      The Colonies are at such vast distances from one another, and the Country is so fortified every where by Rivers, Mountains, and Forests, that the Conquest or submission of one Part, has no Influence upon the rest.
     